    Case 3:20-cv-03582-E Document 1 Filed 12/07/20                Page 1 of 13 PageID 1



               IN THE UNITED STATES DISTRICT COURT FOR
                   THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

KRISTEN TERRELL & JAMES FOSTER,
each individually and on behalf of similarly
situated persons,

                     Plaintiffs,
                                                        Case No. 3:20-cv-3582
        v.
                                                        Jury Demanded
AMPEX BRANDS PH OF DALLAS, INC.
d/b/a PIZZA HUT,

                    Defendant.


                COLLECTIVE ACTION COMPLAINT FOR VIOLATIONS
                     OF THE FAIR LABOR STANDARDS ACT

       Plaintiffs Kristen Terrell and James Foster (“Plaintiffs”), each individually and on behalf

 of all other similarly situated delivery drivers, bring this Complaint against Defendant Ampex

 Brands PH of Dallas, Inc. d/b/a Pizza Hut and hereby allege as follows:

       1.     Defendant operates numerous Pizza Hut franchise stores. Defendant employs

delivery drivers who use their own automobiles to deliver pizza and other food items to its

customers. However, instead of reimbursing delivery drivers for the reasonably approximate costs

of the business use of their vehicles, Defendant uses a flawed method to determine reimbursement

rates that provides such an unreasonably low rate beneath any reasonable approximation of the

expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the

federal minimum wage during some or all workweeks.

       2.     Plaintiffs bring this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid minimum wages and overtime hours




                                                1
     Case 3:20-cv-03582-E Document 1 Filed 12/07/20                  Page 2 of 13 PageID 2



owed to themselves and similarly situated delivery drivers employed by Defendant at its Pizza Hut

stores.

                                      Jurisdiction and Venue

          3.   Both the FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b), 28 U.S.C. § 1331 (federal question), and 28 U.S.C. § 1332 (diversity).

Jurisdiction over Plaintiffs’ state law claims is based upon 28 U.S.C. § 1367.

          4.   Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiffs reside in

this District, Defendant employed Plaintiffs in this District, Defendant operates Pizza Hut

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District

                                               Parties

          5.   Defendant, Ampex Brands PH of Dallas, Inc., is domestic corporation. Defendant

is authorized to do business and is doing business in the State of Texas. Defendant may be served

via its registered agent Corporation Service Company d/b/a CSC-Lawyers Inc., who may be served

at 211 E 7TH STREET STE. 620 AUSTIN, TX 78701 or wherever he may be found.

          6.   Plaintiff Foster was employed by Defendant from approximately August 2017 to

February 2018 as a delivery driver at Defendant’s Pizza Hut stores located in Elam, TX and

Mesquite, TX and within this District. Plaintiff Foster hereby consents to pursue this claim under

the FLSA, and his signed consent is attached to this Original Complaint as “Exhibit 1.”

          7.   Plaintiff Terrell was employed by Defendant from approximately September 2016

to February 2018 as a delivery driver at Defendant’s Pizza Hut store located in Elam, TX and




                                                  2
     Case 3:20-cv-03582-E Document 1 Filed 12/07/20                    Page 3 of 13 PageID 3



Mesquite, TX within this District. Plaintiff Terrell hereby consents to pursue this claim under the

FLSA, and her signed consent is attached to this Original Complaint as “Exhibit 2.”

                                       General Allegations

                                       Defendant’s Business

       8.      Defendant Ampex Brands PH of Dallas, Inc. owns and operate numerous Pizza Hut

franchise stores including stores within this District and this Division.

        9.     Defendant’s Pizza Hut stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                    Defendant’s Flawed Automobile Reimbursement Policy

       10.     Defendant requires its delivery drivers to maintain and pay for safe, legally

operable, and insured automobiles when delivering pizza and other food items.

       11.     Defendant’s delivery drivers incur costs for gasoline, vehicle parts and fluids, repair

and maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)

while delivering pizza and other food items for the primary benefit of Defendant.

       12.     Defendant’s delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendant’s delivery drivers.

       13.     The result of Defendant’s delivery driver reimbursement policy is a reimbursement

of much less than a reasonable approximation of its drivers’ automobile expenses.

       14.     During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.54 and $.545 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,



                                                  3
    Case 3:20-cv-03582-E Document 1 Filed 12/07/20                Page 4 of 13 PageID 4



including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $.581 and $.5899 per mile during the same period for drivers who drive 15,000

miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

       15.     However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and

more rapid depreciation from driving as much as, and in the manner of, a delivery driver.

Defendant’s delivery drivers further experience lower gas mileage and higher repair costs than the

average driver used to determine the average cost of owning and operating a vehicle described

above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

pressures.

       16.     Defendant’s reimbursement policy does not reimburse delivery drivers for even its

ongoing out-of-pocket expenses, much less other costs they incur to own and operate its vehicle,

and thus Defendant uniformly fails to reimburse its delivery drivers at any reasonable

approximation of the cost of owning and operating its vehicles for Defendant’s benefit.

       17.     Defendant’s systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendant such that the hourly wages it pays to Plaintiffs and

Defendant’s other delivery drivers are not paid free and clear of all outstanding obligations to

Defendant.

       18.     Defendant fails to reasonably approximate the amount of its drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.



                                                 4
     Case 3:20-cv-03582-E Document 1 Filed 12/07/20               Page 5 of 13 PageID 5



       19.     In sum, Defendant’s reimbursement policy and methodology fail to reflect the

realities of delivery drivers’ automobile expenses.

                  Defendant’s Failure to Reasonably Reimburse Automobile
                        Expenses Causes Minimum Wage Violations

       20.     Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendant’s reimbursement formula has resulted in an unreasonable underestimation

of delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.

       21.     Plaintiffs were routinely paid below $7.25 per hour during their employment with

Defendant.

       22.     The federal minimum wage has been $7.25 per hour since July 24, 2009.

       23.     During the time Plaintiffs worked for Defendant as delivery drivers, they were

reimbursed just $.30 per mile and drove approximately 4 miles per delivery.

       24.     During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.545 and $.54 per mile, which reasonably approximated the automobile expenses

incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

the lowest IRS rate and the highest rate per mile Plaintiffs were making per mile driven, $0.30

per mile in effect during that period as a reasonable approximation of Plaintiffs’ automobile

expenses, every mile driven on the job decreased their net wages by at least $0.24 ($0.54 - $0.30)

per mile.

       25.     During their employment by Defendant, Plaintiffs regularly made 4 or more

deliveries per hour. Thus using even a conservative under-estimate of Plaintiffs’ actual expenses

and damages, every hour on the job delivering pizza decreased Plaintiffs’ net wages by at least

$.96 ($.24 x 4 deliveries).


                                                 5
    Case 3:20-cv-03582-E Document 1 Filed 12/07/20                  Page 6 of 13 PageID 6



       26.     All of Defendant’s delivery drivers had similar experiences to those of Plaintiffs.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       27.     Because Defendant paid its drivers a gross hourly wage at precisely, or at least very

close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendant an amount sufficient to

cause minimum wage violations.

       28.     While the amount of Defendant’s actual reimbursements per delivery may vary

over time, Defendant is relying on the same flawed policy and methodology with respect to all

delivery drivers at all of its other Pizza Hut stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       29.     Defendant’s low reimbursement rates were a frequent complaint of Defendant’s

delivery drivers, which resulted in discussions with management, yet Defendant continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses. In fact, there were times that Defendant would not pay Plaintiffs and other drivers

anything for mileage or would deduct pay from its mileage amounts.

       30.     The net effect of Defendant’s flawed reimbursement policy is that Defendant has

willfully failed to pay the federal minimum wage to its delivery drivers. Defendant thereby enjoys

ill-gained profits at the expense of its employees.




                                                 6
    Case 3:20-cv-03582-E Document 1 Filed 12/07/20                    Page 7 of 13 PageID 7



                                   Collective Action Allegations

       31.     Plaintiffs bring the above-captioned lawsuit as a collective action on behalf of

themselves and as the Class Representatives for all current and former delivery drivers employed

by the Defendant during the last three years (the “Class”)

       32.     Plaintiffs bring Count I (FLSA) as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

       33.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       34.     Plaintiffs, individually and on behalf of other similarly situated employees, seek

relief on a collective basis challenging Defendant’s practice of failing to pay employees federal

minimum wage. The number and identity of other Plaintiffs yet to opt-in may be ascertained from

Defendant’s records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

      35.      Plaintiffs and all of Defendant’s delivery drivers are similarly situated in that:

       a.      They have worked as delivery drivers for Defendant delivering pizza and other

food items to Defendant’s customers;

       b.      They have delivered pizza and food items using automobiles not owned or

maintained by Defendant;

       c.      Defendant required them to maintain these automobiles in a safe, legally-

operable, and insured condition;

       d.      They incurred costs for automobile expenses while delivering pizzas and food

items for the primary benefit of Defendant;




                                                 7
       Case 3:20-cv-03582-E Document 1 Filed 12/07/20              Page 8 of 13 PageID 8



         e.    They were subject to similar driving conditions, automobile expenses, delivery

distances, and delivery frequencies;

         f.    They were subject to the same pay policies and practices of Defendant;

         g.    They were subject to the same delivery driver reimbursement policy that under-

estimates automobile expenses per mile, and thereby systematically deprived of reasonably

approximate reimbursements, resulting in wages below the federal minimum wage in some or all

workweeks;

         h.    They were reimbursed similar set amounts of automobile expenses per delivery;

and,

         i.    They were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

         36.   The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action

is impracticable.

         37.   Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendant’s actions include, without limitation:

         a.    Whether Defendant failed to pay Class members the minimum wage required by

Federal Law;

         b.    Whether Defendant failed to reasonably reimburse Class members for using their

own vehicles to deliver Defendant’s pizzas and other food items;

         c.    Whether Defendant’s formula and/or methodology used to calculate the payment

of reimbursement for vehicle expenses resulted in unreasonable under-reimbursement of the Class



                                                8
     Case 3:20-cv-03582-E Document 1 Filed 12/07/20                  Page 9 of 13 PageID 9



members; and

         d.    Whether Defendant failed to keep accurate records of deductions from Class

members’ wages in violation of State and Federal law

         38.   The questions set forth above predominate over any questions affecting only

individual persons, and a collective action is superior with respect to considerations of

consistency, economy, efficiency, fairness, and equity to other available methods for the fair and

efficient adjudication of the class claims.

         39.   A collective action is the appropriate method for the fair and efficient adjudication

of this controversy. Defendant has acted or refused to act on grounds generally applicable to the

Class.

         40.   Plaintiffs are adequate representative of the Class because they are a member of the

Class and their interests do not conflict with the interest of the members of the Class they seek to

represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiffs and the undersigned counsel, who have extensive experience prosecuting complex wage

and hour, employment, and collective action litigation.

         41.   Maintenance of this action as a collective action is superior to other available

methods for fairly and efficiently adjudicating the controversy as members of the Class have little

interest in individually controlling the prosecution of separate collective actions, no other

litigation is pending over the same controversy, it is desirable to concentrate the litigation in this

Court due to the relatively small recoveries per member of the Class, and there are no material

difficulties impairing the management of a collective action.

         42.   It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would



                                                  9
   Case 3:20-cv-03582-E Document 1 Filed 12/07/20                  Page 10 of 13 PageID 10



place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single collective action can determine, with judicial economy, the rights of

all Class members.

                                         CAUSES OF ACTION

                          Violation of the Fair Labor Standards Act of 1938

       43.    Plaintiffs reassert and re-allege the allegations set forth above.

       44.    Plaintiffs bring this FLSA claim as an “opt-in” collective action on behalf of

similarly situated persons pursuant to 29 U.S.C. § 216(b).

       45.    The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       46.    Plaintiffs, individually and on behalf of other similarly situated employees, seek

relief on a collective basis challenging Defendants’ practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendant’s records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       47.    The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. § 206(a).

       48.    Defendant is subject to the FLSA’s minimum wage requirements because it is an

enterprise engaged in interstate commerce, and its employees are engaged in commerce.

       49.    At all relevant times herein, Plaintiffs and all other similarly situated persons have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,



                                                 10
   Case 3:20-cv-03582-E Document 1 Filed 12/07/20                  Page 11 of 13 PageID 11



et seq.

          50.   Section 13 of the FLSA, codified at 20 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated persons.

          51.   Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

          52.   As alleged herein, Defendant has reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the State and Federal minimum wage.

          53.   Defendant knew or should have known that its pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the Federal

Minimum Wage.

          54.   Defendant, pursuant to their policy and practice, violated the FLSA by refusing and

failing to pay Federal Minimum Wage to Plaintiffs and other similarly situated persons.

          55.   Plaintiffs and all similarly situated persons are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA,

has been applied, and continues to be applied, to all delivery driver employees in Defendant’s

stores.

          56.   Plaintiffs and all similarly situated persons are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated

automobile expenses within three years from the date each Plaintiff joins this case, plus periods

of equitable tolling, because Defendant acted willfully or knew, or showed reckless disregard for,

whether its conduct was unlawful.



                                                  11
   Case 3:20-cv-03582-E Document 1 Filed 12/07/20                 Page 12 of 13 PageID 12



         57.   Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,

should the Court find Defendant is not liable for liquidated damages, Plaintiff and all similarly

situated employees are entitled to an award of prejudgment interest at the applicable legal rate.

         58.   As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendant from

Plaintiffs and all similarly situated employees. Accordingly, Defendant liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable

Court:

         1. Issue an Order certifying this action as a collective action under the FLSA and

designate the above Plaintiffs as representative of all those similarly situated under the FLSA

collective action;

         2. Award Plaintiffs and the Putative Plaintiffs actual damages for unpaid wages and

liquidated damages equal in amount to the unpaid compensation found due to Plaintiffs and the

class as provided by the FLSA, U.S.C. § 216(b);

         3. Award Plaintiffs and the Putative Plaintiffs pre- and post-judgment interest at the

statutory rate as provided by the FLSA, U.S.C. § 216(b);

         4. Award Plaintiffs and the Putative Plaintiffs’ attorneys’ fees, costs, and disbursements



                                                 12
   Case 3:20-cv-03582-E Document 1 Filed 12/07/20                   Page 13 of 13 PageID 13



as provided by the FLSA, 29 U.S.C. § 216(b); and

       5. Award Plaintiffs and the Putative Plaintiffs further legal and equitable relief as this

Court deems necessary, just, and proper.

                                      Demand for Jury Trial

   Plaintiffs hereby request a trial by jury of all issues triable by jury.



                                               Respectfully submitted,

                                               FORESTER HAYNIE PLLC

                                               /s/ M. Black-Mathews
                                               Meredith Black Mathews
                                               Texas Bar No. 24055180
                                               J. Forester
                                               Texas Bar No. 24087532
                                               400 N. St. Paul St. #700
                                               Dallas, Texas 75201
                                               (214) 210-2100 phone
                                               (214) 346-5909 fax
                                               jay@foresterhaynie.com
                                               mmathews@foresterhaynie.com

                                               Joe P. Leniski, Jr.* (TN BPR #022891)
                                               BRANSTETTER, STRANCH &
                                               JENNINGS, PLLC
                                               223 Rosa Parks Ave. Suite 200
                                               Nashville, TN 37203
                                               Telephone: 615/254-8801
                                               Facsimile: 615/255-5419
                                               Email: joeyl@bsjfirm.com
                                               *to be admitted Pro Hac Vice

                                               ATTORNEYS FOR PLAINTIFFS




                                                  13
